Opinion On Petition To Reheab
Counsel for the State have filed herein a forceful and dignified petition to rehear. The thrust of this petition is that the Court, in writing the opinion in this case, has overlooked the office of the demurrer filed herein, and it is thus forcibly and ably argued that in our determination of the case, if we disagreed with the Chancellor as to his overruling of the demurrer and concluded that the demurrer should have been sustained, the only thing we should have done was to reverse and remand for answer and further pleading.
The brief of the State in this regard is really one of the best treatise on the question that the writer of this opinion has ever seen. It takes up a number of our cases as well as the text relied upon by the courts over a century in this State on the question and analyses them thoroughly and to the point. We, of course, have read and partici*337pated in many of these decisions and are thoroughly familiar with exactly what these rules are and what they mean, if we are familiar with anything in the law.
In considering such rules though we must likewise consider their application to the legal and factual situation of the case wherein they are applied. In this case a restudy of the original briefs herein and of this record clearly shows that the only question considered and wished to be determined by this lawsuit was the application of certain rules therein relied upon. In other words the question herein was the intention of the Legislature in enacting this statute, and this was the question that we were asked to determine. The bill shows without peradventure of a doubt that the small amount that the taxpayer was suing to recover, and which had been collected by the State was brought about by the difference of an interpretation of the rules by the taxpayer and the State. It was alleged in this bill that that was all that the taxpayer sought to recover. Anyone in studying and reading this record must conclude that the question of fact as to the amount of the tax had nothing to do with the litigation. Thus it was, under such a situation, that we must apply the practical meaning of the rules governing the demurrer and its being sustained or overruled. We in effect applied this in Southall v. Billings, 213 Tenn. 280, 375 S.W.2d 844, at page 847, when we said this:
“The general object of a demurrer is to save costs and bring the litigation to a speedy close. Section 310, Gibson’s Suits in Chancery.”
When the record herein was viewed, as it was and as it should be from a study, determination and reading of this record, there is no reason to overrule the demurrer and remand for an answer and proof on these things when the *338bill on. its face states wbat this amount was, something a little over a thousand dollars, and there would be no practical reason to remand this case for proof and further litigation. If such were done it could very easily run the costs of the litigation to far more than the amount of tax involved and this is not the purpose of a court. The purpose of a court is to try its best to arrive at the reason, justice and fairness of the situation. In our determination of the question we think we did so and that we reached the right and equitable conclusion in this case.
This case upon the reading and study of the original briefs herein shows without doubt that counsel on both sides gave the question their most able and earnest consideration, and when this is done and nothing new is added then the application of Buie 32 of this Court should be adhered to, which is:
“A rehearing will be refused where no new argument is made, and no new authority adduced, and no material fact is pointed out as overlooked. ’ ’
The petition to rehear has any number of cases cited here as to what the meaning and what the duty of the Court is in overruling a demurrer to a lawsuit and things of that kind; some of which were cited in the original briefs but what we have just said as to that rule is clearly applicable under the facts here. The argument made by the State in this petition to rehear is a mere repetition of the very thorough treatment of this subject that was given in the original briefs filed by the State in this Court. A re-reading of these briefs will point out again to counsel for the State how true this is. These positions are not changed in one iota by the arguments in this petition to rehear.
*339As pointed out in our original opinion the gravamen, and clearly the whole thrust of the lawsuit originally, was to determine what was the intent of the Legislature when it enacted the statute in question, see. 30-1621, T.C.A. It was our purpose, after thoroughly studying and debating this, to answer this question and in doing so we applied the decisions of interpretation as we saw and thought they should be applied to the statute here. In doing so we studied carefully the cases there cited by the State as well as those cited by the taxpayer, and there are no new cases cited in this petition to rehear. The principle that we adopted in our original opinion should be the one to be applied so we think. We also think that we ascertained the intent of the Legislature in our conclusions as stated in the original opinion. After having fully considered this petition to rehear, for the reasons herein stated, it must be overruled.
Dyer, Chattin and Humphreys, Justices, concur.